1    THE LAW OFFICES OF JUDITH S. LELAND, APLC
     7007 Washington Avenue, Suite 240
2    Whittier, CA 90602
3    Telephone: (560) 904-6955
     Facsimile: (560) 904-60965
4
     JUDITH S. LELAND (State Bar No: 63747)
5    MICHAEL T. KEATING (State Bar No: 266562
6    E-mail: tracey@disabilitylawfirm.com
     Attorneys for Plaintiff
7
     NICOLA T. HANNA
8    United States Attorney
9    DOROTHY A. SCHOUTEN
     Assistant United States Attorney
10   Chief, Civil Division
11   ROBYN-MARIE LYON MONTELEONE
     Assistant United States Attorney
12
     Chief, General Civil Section
13   JEAN TURK (State Bar No. 131517)
14   Special Assistant United States Attorney
     Social Security Administration
15   60 Spear Street, Suite 800
16   San Francisco, CA 94105
     Telephone: (415) 977-8935;Facsimile: (415) 744-0134
17
     Email: jean.turk@ssa.gov
18   Attorneys for Defendant
19                         UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA
20                                 WESTERN DIVISION
21   ADELE FRANCESCA SANCHEZ,                 ) Case No. CV 17-06896 SK
                                              )
22          Plaintiff,                        ) ORDER AWARDING EQUAL
23                                            ) ACCESS TO JUSTICE ACT
                   v.                         ) ATTORNEY FEES PURSUANT TO
24
     NANCY A. BERRYHILL, Acting               ) 28 U.S.C. § 2412(d)
25   Commissioner of Social Security,         )
26                                            )
            Defendant.                        )
27                                            )
28
1          Based upon the parties’ Stipulation for the Award and Payment of Equal
2    Access to Justice Act Fees, IT IS ORDERED that fees in the amount of THREE
3    THOUSAND THREE Hundred Dollars [$3,300.00] as authorized by 28 U.S.C. §
4    2412(d), be awarded subject to the terms of the Stipulation
5
6    Dated: January 28, 2019         ___________________________________
                                     HONORABLE STEVE KIM
7                                    UNITED STATES MAGISTRATE JUDGE
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              1
